Title: From Benjamin Franklin to Deborah Franklin, 5 October 1768
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Oct. 5. 1768
It feels very strange to me to have Ships and Packets come in, and no Letters from you. But I do not complain of it, because I know the reason is, my having written to you that I was coming home. That you may not have the same disagreable Sensation, I write this Line, tho’ I have written largely by the late Ships, and therefore have little left to say. I have lately been in the Country to spend a few Days at Friends Houses, and to breathe a little fresh Air. I have made no very long Journey this Summer as usual, finding my self in very good Health, a greater Share of which I believe few enjoy at my time of Life, but we are not to expect it will be always Sunshine. Cousin Folger, who is just arriv’d from Boston, tells me he saw our Son and Daughter Bache at that Place,  and that they were going farther, being very well, which I was glad to hear. My Love to them and all Friends, from Your ever affectionate Husband
B Franklin
